Dear Mr. Ivon:
Please be advised that the office of the Attorney General is in receipt of your opinion request wherein you asked:
Can a fee of $25.00 be charged to each defendant for the transcription of the colloquy between the judge and the defendant with regard to Boykinization in DWI cases.
In answer to your question it must be clarified whether this transcription is optional by the defendant or a mandatory court cost for each defendant in DWI cases. In the former situation, where the $25.00 fee is optional for each defendant, the answer is an affirmative one. When there is a request by any defendant to have an optional service performed by a court reporter, a special fee assessed to them is allowable. The rationale is that these court employees are performing services that are not a part of their customary work. Therefore, in order to compensate these court reporters for their additional services, a fee would be appropriate.
In the latter scenario, where the $25.00 fee would be assessed to every defendant, the fee would be considered more of a standard court cost. In order for a court cost to be assessed against any party in a proceeding, it must be one required by law. In Boagni v. Police Jury of Parish ofSt. Landry, et al, App. 1 Cir. 1933, 145 So. 781, the court stated, "no charge or expense of a litigant can be taxed as cost against a party or parties cast in a suit unless such taxing is authorized by the law." Therefore, in order for the fee to be lawful, it must be one authorized by the legislature.
I hope this opinion has been helpful. If I may be of further assistance, please do not hesitate to contact my office. With warmest regards, I remain
Very Truly Yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________________ ARTHUR F. SCHAFER ASSISTANT ATTORNEY GENERAL